Citation Nr: 1107015	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for a 
muscle scar along the left, non-dominant elbow, common extensor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 2010, the Veteran testified before the undersigned at 
a Travel Board hearing.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable 
disability evaluation for a muscle scar along the left, non-
dominant elbow, common extensor.  He was afforded a VA joints 
examination in February 2008, at which time the examiner 
diagnosed him with an old injury to the left elbow common 
extensor muscles with muscle scar but essentially normal muscle 
function.  During the course of the examination, the examiner 
tested elbow range of motion and consulted X-rays of the left 
elbow.  Based on these findings, the RO assigned him a 
noncompensable disability evaluation for his left elbow muscle 
scar.  

However, the Veteran contends that he is entitled to a 
compensable evaluation.  Specifically, he argues that the 
February 2008 VA joints examination was inadequate because the 
examiner never conducted a nerve study or other neurological 
examination of the muscle.  The Veteran testified at his October 
2010 Travel Board hearing that he suffers from pain radiating up 
and down his left arm to his shoulder and from the site of his 
scar injury down to his fingertips.  He also reported weakness in 
his left upper extremity.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, although a review of the February 2008 VA joints 
examination reveals that the examiner asked the Veteran if he 
experienced weakness, fatigability, or lack of endurance as a 
result of his left elbow scar, no objective findings were made 
with regard to neurological or nerve impairments.  It is also 
unclear as to whether the examiner conducted any type of grip 
strength testing.  As such, the February 2008 examination is 
deemed inadequate for rating purposes.  Accordingly, the RO 
should arrange for the Veteran to undergo an appropriate 
examination to determine the nature and severity of any 
neurological or strength deficits related to his service-
connected muscle scar along the left, non-dominant elbow, common 
extensor.

In addition, the claims file reflects that the Veteran has 
received medical treatment from the VA Medical Center (VAMC) in 
Tampa, Florida.  However, as the claims file only includes 
treatment records from that facility dated up to September 2008, 
any additional records should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain VA treatment records 
from the James A. Haley Veterans' Hospital in 
Tampa, Florida, dated from September 2008 to 
the present.  Such should be done 
irrespective of whether those records 
document treatment for an elbow disability.  
Any negative search result should be noted in 
the record.

2.  The RO should then schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and severity of 
any neurological and/or strength deficits 
related to his service-connected muscle scar 
along the left, non-dominant elbow, common 
extensor.  The claims folder must be made 
available to and be reviewed by the examiner 
in connection with the examination.

The Veteran must be given adequate notice of 
the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


